UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response…10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.1)* Republic Airways Holdings Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 760276105 (CUSIP Number) December 31, 2009 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [x]Rule 13d-1(c) [ ] Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page.Beneficial ownership information contained herein is given as of the date listed above. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 Names of Reporting Persons. Greenlight Capital, L.L.C. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 1,385,993 shares 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 1,385,993 shares 9 Aggregate Amount Beneficially Owned by Each Reporting Person 1,385,993 shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 4.02%** 12 Type of Reporting Person (See Instructions) OO **SEE ITEM 4(b). CUSIP No. 1 Names of Reporting Persons. Greenlight Capital, Inc. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 2,985,473 shares 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 2,985,473 shares 9 Aggregate Amount Beneficially Owned by Each Reporting Person 2,985,473 shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 8.67%** 12 Type of Reporting Person (See Instructions) CO **SEE ITEM 4(b). CUSIP No. 1 Names of Reporting Persons. DME Advisors, L.P. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 457,327 shares 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 457,327 shares 9 Aggregate Amount Beneficially Owned by Each Reporting Person 457,327 shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 1.33%** 12 Type of Reporting Person (See Instructions) PN **SEE ITEM 4(b). CUSIP No. 1 Names of Reporting Persons. DME Advisors GP, L.L.C. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 457,327 shares 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 457,327 shares 9 Aggregate Amount Beneficially Owned by Each Reporting Person 457,327 shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 1.33%** 12 Type of Reporting Person (See Instructions) OO **SEE ITEM 4(b). CUSIP No. 1 Names of Reporting Persons. David Einhorn 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. U.S. Citizen Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 3,442,800 shares 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 3,442,800 shares 9 Aggregate Amount Beneficially Owned by Each Reporting Person 3,442,800 shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 9.99%** 12 Type of Reporting Person (See Instructions) IN **SEE ITEM 4(b). CUSIP No. AMENDMENT NO. 1 TO SCHEDULE 13G This Amendment No. 1 (the “Amendment”) to the Schedule13G relating to shares of common stock, par value $0.001 (the “Common Stock”), of Republic Airways Holdings Inc., a Delaware corporation (the “Issuer”), is being filed with the Securities and Exchange Commission (the “SEC”) as an amendment to the Schedule 13G filed with the SEC on February 13, 2009. This Amendment is being filed on behalf of Greenlight Capital, L.L.C., a Delaware limited liability company (“Greenlight LLC”), Greenlight Capital, Inc., a Delaware corporation (“Greenlight Inc.”), DME Advisors, L.P., a Delaware limited partnership (“Advisors”), DME Advisors GP, L.L.C., a Delaware limited liability company that serves as general partner to Advisors (“DME GP” and together with Greenlight LLC, Greenlight Inc. and Advisors, “Greenlight”), and Mr.David Einhorn, the principal of Greenlight (collectively with Greenlight, the “Reporting Persons”). This Amendment relates to Common Stock of the Issuer purchased by Greenlight for the account of (i)Greenlight Capital, L.P. (“Greenlight Fund”), of which Greenlight LLC is the general partner and for which Greenlight Inc. acts as investment manager, (ii)Greenlight Capital Qualified, L.P. (“Greenlight Qualified”), of which Greenlight LLC is the general partner and for which Greenlight Inc. acts as investment manager, (iii)Greenlight Capital Offshore Partners (“Greenlight Offshore”) for which Greenlight Inc. acts as investment manager, and (iv)the managed account for which Advisors acts as investment manager. This Amendment is being filed to amend and restate Item 4 as follows: Item4. Ownership: Item 4(a) Amount Beneficially Owned: i) Greenlight LLC may be deemed the beneficial owner of an aggregate of 1,385,993 shares of Common Stock held for the accounts of Greenlight Fund and Greenlight Qualified. ii) Greenlight Inc. may be deemed the beneficial owner of an aggregate of 2,985,473 shares of Common Stock held for the accounts of Greenlight Fund, Greenlight Qualified and Greenlight Offshore. iii) Advisors may be deemed the beneficial owner of 457,327 shares of Common Stock held for the managed account for which Advisors acts as investment manager. iv) DME GP may be deemed the beneficial owner of 457,327 shares of Common Stock held for the managed account for which Advisors acts as investment manager. v) Mr.Einhorn may be deemed the beneficial owner of 3,442,800 shares of Common Stock. This number consists of: (A)an aggregate of 1,385,993 shares of Common Stock held for the accounts of Greenlight Fund and Greenlight Qualified, (B) 1,599,480shares of Common Stock held for the account of Greenlight Offshore, and (C)457,327 shares of Common Stock held for the managed account for which Advisors acts as investment manager. CUSIP No. The filing of this Amendment shall not be construed as an admission that any of the Reporting Persons is for the purposes of Section 13(d) or 13(g) of the Securities Exchange Act of 1934, the beneficial owner of any of the shares of Common Stock owned by Greenlight Fund, Greenlight Qualified, Greenlight Offshore or the managed account for which Advisors acts as investment manager. Pursuant to Rule 13d-4, each of the Reporting Persons disclaims all such beneficial ownership except to the extent of their pecuniary interest in any shares of Common Stock, if applicable. Item 4(b) Percent of Class: The information set forth in Rows 5 through 11 of the cover page for each Reporting Person is hereby incorporated by reference into this Item4(b) for each such Reporting Person. The denominator for determining the percentage of shares of Common Stock held by each of the Reporting Persons was 34,448,683, which is the number of shares of Common Stock outstanding as of November 9, 2009, as reported in the Form 10-Q filed by the Issuer on November 9, 2009 with the Securities and Exchange Commission. Item 4(c)Number of shares as to which each such person has voting and dispositive power: The information set forth in Rows 5 through 11 of the cover page for each Reporting Person is hereby incorporated by reference into this Item4(c) for each such Reporting Person. CUSIP No. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:February 16, 2010 Greenlight Capital, L.L.C. By: /s/DANIEL ROITMAN Daniel Roitman Chief OperatingOfficer Greenlight Capital, Inc. By: /s/DANIEL ROITMAN Daniel Roitman Chief OperatingOfficer DME Advisors, L.P. By: DME Advisors GP, L.L.C. its general partner By: /s/DANIEL ROITMAN Daniel Roitman Chief OperatingOfficer DME Advisors GP, L.L.C. By: /s/DANIEL ROITMAN Daniel Roitman Chief OperatingOfficer /s/DANIEL ROITMAN** Daniel Roitman, on behalf of David Einhorn * The Joint Filing Agreement, executed by and among the Reporting Persons, filed with the Schedule 13G filed with the Securities and Exchange Commission on February 13, 2009 by the Reporting Persons with respect to the Issuer, is hereby incorporated by reference. ** The Power of Attorney, executed by David Einhorn authorizing Harry Brandler and Daniel Roitman to sign and file this Schedule13G on David Einhorn’s behalf, which was filed with a Schedule13G filed with the Securities and Exchange Commission on July18, 2005 by the Reporting Persons with respect to the Ordinary Shares of Flamel Technologies S.A., is hereby incorporated by reference.
